DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (TW 201830703 A; hereinafter, “Webb”, which is a prior art of record listed in the IDS filed 10/01/2020; furthermore, it is noted US 2016/0233298 A1 will be used as an English translation of TW 201830703) in view of Sun (6,143,601, which is a prior art of record, listed on the IDS filed 12/20/2018).
Regarding claim 1:
Webb discloses (see US 2016/0233298) a device, comprising: 
conductive lines 850 (Fig. 8A and [0056]);
a conductive landing pad 854 (Fig. 8A and [0056]) in electrical communication with a conductive line of the conductive lines; and
a conductive interconnect structure 814/816/860 (Fig. 8A and [0056]) in electrical communication with the conductive landing pad, the conductive interconnect structure comprising:
a contact plug 814 in electrical communication with the conductive landing pad 854, the contact plug extending through a Note [0065], wherein a hardmask layer may be disposed on pad 854 in locations where plug 814 is not located); and 
a global interconnect contact 816/860 (Fig. 8A and [0056]) in electrical communication with the contact plug 814 and having a greater lateral width than the contact plug.
	Webb does not specifically disclose the hardmask comprises a nitride material. However, Sun is cited to show it was very well known in the art to incorporate a nitride material for a hardmask layer 224 (Figs. 2C-2D and Col. 3, lines 28-31),
	It would have been obvious to one of ordinary skill in the art to specifically use a nitride material for Webb’s hardmask, because Sun shows/teaches it was very well known in the art to use silicon nitride as a material for a hardmask.

	Regarding claims 4-6, 8 and 9:
	re claims 4 and 5, Webb discloses a material composition of the contact plug 814 may comprise tungsten [0065] but does not specify a material for the global interconnect contact; however, the current claims are deemed obvious because Webb (in view of Sun) discloses the general conditions of the claimed invention such that, given the prior art, one of ordinary skill in the art would have been able to use well known materials (such as tungsten) for the global interconnect structures (Note it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416); furthermore, specifically using the same material could reduce processing complexity and cost, since the same source gas(es) and deposition apparatus could be used;
re claim 6, Webb discloses the global interconnect contact 816/860 (Fig. 8A) has a greater lateral width than the contact plug 814 at an interface between the global interconnect contact and the contact plug; 
	re claim 8, Webb the global interconnect contact 816/860 (Fig. 8A) extends through at least [part of] a dielectric material 870; and 
	re claim 9, Webb (in view of Sun) renders obvious at least a portion of the global interconnect contact 816/860 (Fig. 8A) is separated from the conductive landing pad 854 by a the nitride material (i.e., when a nitride hardmask is incorporated on pad 854, then at least a portion of contact 816/860 is separated from the pad 854 by the nitride hardmask).
	Therefore, Webb (in view of Sun) renders obvious claims 4-6, 8 and 9.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb.
Webb discloses (see US 2016/0233298) a device, comprising: 
conductive lines 850 (Fig. 8A and [0056]);
a conductive landing pad 854 (Fig. 8A and [0056]) in electrical communication with a conductive line of the conductive lines; and
a conductive interconnect structure 814/816/860 (Fig. 8A and [0056]) in electrical communication with the conductive landing pad, the conductive interconnect structure comprising:
a contact plug 814 in electrical communication with the conductive landing pad 854; and 
a global interconnect contact 816/860 (Fig. 8A and [0056]) in electrical communication with the contact plug 814 and having a greater lateral width than the 
	Webb does not specify a material for the global interconnect contact; accordingly, Webb does not disclose a material composition of the contact plug substantially the same as a material composition of the global interconnect contact.  However, the current claim is deemed obvious because Webb discloses the general conditions of the claimed invention such that, given Webb, one of ordinary skill in the art would have been able to use well known materials (such as a substantially same material) for the global interconnect structures, because using the same material could reduce processing complexity and cost, since the same source gas(es) and deposition apparatus could be used.  Note it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416).

Allowable Subject Matter
Claims 2, 3, 10-18 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 10-18 are allowable for reasons stated the prior Office action;
Claim 3 is allowed primarily because the prior art of record cannot render obvious the limitations in this claim, when combined with the limitations in claim 1; and
Claim 27 is allowed because it incorporates subjected matter deemed allowable in the prior Office action.
Remarks
Claims 19-26 remain withdrawn from consideration.
The amendment to the specification (paragraph [0082]) is acknowledged.
Applicant’s remarks have been fully considered, but they are moot in view of the new grounds of rejections based on prior art submitted with the information disclosure statements filed 10/01/2020 and 12/20/2018.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/01/2020 and 12/20/2018 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892